DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 7/16/21 is acknowledged.  Claims 1-15 are examiner below and claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,119,252 to Campomanes.
Regarding claim 1, Campomanes ‘252 disclose a load sharing block 236 comprising: a body including a flat outer surface 262 defining a first end and a second end; a first arcuate outer portion extending from the first end of the flat outer surface 262; and a second arcuate outer portion (note 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an elliptical outer surface extending from the free ends of the load block in order to compliment a shape of an adaptor in order to support and reinforce the adaptor, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, Campomanes ‘252, as modified, could disclose wherein the first arcuate outer portion further includes a first radial surface disposed between the first elliptical outer surface and the flat outer surface 262.  See above motivation.
Regarding claim 3, Campomanes ‘252, as modified, could disclose wherein the first elliptical outer surface defines a minor axis ranging from 30 mm to 60 mm and a major axis ranging from 70 mm to 100 mm and the first radial surface defines a radius of curvature ranging from 50 mm to 100 mm.  See above motivation.

Regarding claim 5, Campomanes ‘252, as modified, could disclose wherein the body 236 defines a vertical direction perpendicular to the predetermined thickness and a height measured along the vertical direction, the height ranging from 1.5 multiplied by the predetermined thickness to 3.0 multiplied by the predetermined thickness.  See above motivation as per a change in dimension which would be a change in shape.
Regarding claim 6, Campomanes ‘252, as modified, discloses where in the body 236 defines a midpoint of the flat outer surface 262 and a plane of symmetry passing through the midpoint (Fig. 14).  
Regarding claim 7, Campomanes ‘252, as modified, could disclose wherein the body 236 defines a vertical direction perpendicular to the predetermined thickness, the body 236 includes a top surface disposed along the vertical direction that forms a right angle with the flat outer surface 262 and the first elliptical outer surface (as modified), the body 236 further including a bottom surface and a beveled surface leading from the bottom surface to the first arcuate inner portion and the flat inner surface 236.  Note that beveling the surface would be changing the angular orientation or the shape of the end.  See above modification.   
Regarding claim 8, Campomanes ‘252, as modified, could disclose wherein the beveled surface forms an obtuse bevel angle with the bottom surface at the first free end ranging from 30 degrees to 60 degrees.  Note that beveling the surface would be changing the angular orientation or the shape of the end.  See above modification.   
Regarding claim 9, Campomanes ‘252 could disclose a load sharing block 236 comprising: a body including a flat outer surface 262 defining a first end and a second end; a first arcuate outer portion 
In addition, Campomanes ‘252 teaches that any type of surface may be used as an abutment surface (that abuts the load block) as described herein, including but not limited to, undulating, flat or straight, compound angled, etc.  It would be obvious to shape the load block to compliment the various shapes of the adaptor’s abutment surface.
Regarding claim 10, Campomanes ‘252, as modified, could disclose wherein the first arcuate outer portion further includes a first radial surface disposed between the first elliptical outer surface and the flat outer surface 262, and the second arcuate outer portion further includes a second radial surface disposed between the second elliptical outer surface and the flat outer surface 262.   See above motivation.

Regarding claim 12, Campomanes ‘252, as modified, could disclose wherein the body 236 defines a vertical direction perpendicular to the predetermined thickness and a height measured along the vertical direction, the height ranging from 1.5 multiplied by the predetermined thickness to 3.0 multiplied by the predetermined thickness.  See above motivation.
Regarding claim 13, Campomanes ‘252, as modified, could disclose wherein the body 236 includes a top surface disposed along the vertical direction that forms a right angle with the flat outer surface 262 and the first elliptical outer surface (as modified), the body further including a bottom surface and a beveled surface leading from the bottom surface to the first arcuate inner portion and the flat inner surface.  See above motivation and note that a beveled surface is merely a change in shape and dimension.
Regarding claim 14, Campomanes ‘252, as modified, could disclose wherein the beveled surface forms an obtuse bevel angle with the bottom surface at the first free end ranging from 30 degrees to 60 degrees.  See above motivation.
Regarding claim 15, Campomanes ‘252, as modified, could disclose wherein the body comprises at least one of the following materials: steel, cast iron, and grey-cast iron.  The examiner submits that the block could be any one of these materials in order to be strong enough to support an adaptor used in mining earth materials.  The material of the block would need to resistant wear and tear in such an environment.  Further, it would have been obvious to one having ordinary skill in the art at the time the In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes block supports, at least one having an arcuate shape.  Note that depending on how the claims are amended, any one of these references could be used in subsequent office actions.  The list is as follows: 5553409-A OR US-5465512-A OR US-8800178-B2 (curved block member)  OR US-2427651-A OR US-20170145664-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONICA E MILLNER/Primary Examiner, Art Unit 3632